                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


DONTE PARRISH,

            Plaintiff,

v.                            //         CIVIL ACTION NO. 1:17CV70
                                              (Judge Keeley)

UNITED STATES OF AMERICA,

            Defendant.


 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

       Pending before the Court is the Report and Recommendation of

United States Magistrate Judge Michael J. Aloi recommending partial

dismissal of the amended complaint filed by the pro se plaintiff,

Donte Parrish (“Parrish”). Also pending are Parrish’s objections to

the    magistrate   judge’s   recommendations.   For   the   reasons   that

follow, the Court OVERRULES Parrish’s objections (Dkt. No. 81),

ADOPTS the Report and Recommendation (Dkt. No. 77), and GRANTS in

PART and DENIES in PART the defendant’s motion to dismiss (Dkt. No.

65).

                                    I.

       On May 3, 2017, Parrish, a federal inmate, initiated this

action under the Federal Tort Claims Act, 28 U.S.C. §§ 2671 et seq.

(“FTCA”) (Dkt. No. 1).1 Pursuant to 28 U.S.C. § 636 and its local


1
 Pursuant to a Notice of Deficient Pleading issued to him on May 3, 2018
(Dkt. No. 3), Parrish was directed to re-file his complaint on the proper
court-approved form, which he did on June 16, 2017 (Dkt. No. 7).
PARRISH V. USA                                                         1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

rules, the Court referred the complaint to Magistrate Judge Aloi

for initial screening and a report and recommendation (“R&R”).

      On December 18, 2017, Parrish filed an amended complaint

alleging   claims    of    false      imprisonment,     abuse   of     process,

intentional infliction of emotional distress, negligence, and

malicious prosecution related to the Bureau of Prisons (“BOP”)’s

investigation of a 2009 incident at USP Hazelton and his placement

in various Special Management Units (“SMUs”) during the pendency of

that investigation (Dkt. No. 39). Parrish further alleges that he

filed two Administrative Tort Claim forms regarding these claims,

both of which were subsequently denied by the BOP. Id. at 4.

Parrish contends that, as a result of the defendant’s conduct, he

suffered three years of illegal confinement. Id. at 9. For relief,

he seeks $5,000,000.00 in damages. Id.

      By Order entered on May 1, 2018, Magistrate Judge Aloi

directed the defendant to file an answer on the limited issue of

the   timeliness    of    Parrish’s    claims   (Dkt.    No.    57).    Shortly

thereafter, on May 17, 2018, Parrish filed a “Notice of Timeliness”

(Dkt. No. 62). The defendant responded to these developments by

moving to dismiss the amended complaint for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1) (Dkt.




                                       2
PARRISH V. USA                                                         1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

No. 65).2 Parrish then filed a response in opposition to the motion

to dismiss (Dkt. No. 74).

                                  II.

     On September 24, 2018, Magistrate Judge Aloi entered an R&R

recommending that the Court grant in part and deny in part the

defendant’s   motion   to   dismiss       (Dkt.   No.   21).    The   R&R    first

recommended that the Court deny the motion to dismiss Parrish’s

claims as stated in Administrative Tort Claim TRT-MXR-06283 based

on the defendant’s failure to specifically advise Parrish of the

six-month deadline within which he was required to file suit in

order to preserve his claims. Id. at 8-9 (explaining that the

failure to include this information in a claim denial letter

prevents the limitations period from running).

     Then, after reviewing the administrative record in the case,

the R&R recommended that the Court grant the defendant’s motion to

dismiss Parrish’s claims as stated in Administrative Tort Claim

TRT-MXR-2016-06710     (“Administrative       Claim     ‘710”   or    “the    ‘710

Claims”). Specifically, the R&R concluded that the ‘710 Claims are

time-barred based on Parrish’s failure to file this action within


2
  In United States v. Kwai Fun Wong, 135 S.Ct. 1625, 1629 (2015), the
Supreme Court held that the FTCA’s limitations period is not a
jurisdictional rule but a claims-processing rule. Accordingly, the Court
construes the defendant’s pending motion as one to dismiss Parrish’s
complaint for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6).

                                      3
PARRISH V. USA                                                 1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

six (6) months of the defendant’s final denial of the claims, after

receiving adequate notice of the filing deadline. Id. at 9-10. It

further concluded that neither the “prison mailbox rule” nor the

doctrine of equitable tolling apply to save those claims. Id. at

11-15.

     The R&R also informed the parties of their right to file

written objections identifying those portions of the recommendation

to which objections are made and the basis for such objections. Id.

at 15-16. The Court received Parrish’s timely objections to the R&R

on October 29, 2018 (Dkt. No. 81).3 To date, the defendant has not

filed any objections to the R&R. Accordingly, this case is now ripe

for decision.

                                 III.

     In reviewing a magistrate judge’s R&R, the Court may adopt

without explanation any recommendations to which no objections are

filed.4 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983); see also

Nettles v. Wainwright, 656 F.2d 986, 986-87 (5th Cir. 1981). Thus,

as to the portions of the R&R to which Parrish has not specifically


3
   Following receipt of a Notice of Change of Address dated October 7,
2018, and received on October 12, 2018 (Dkt. No. 79), the Clerk of Court
mailed a second copy of the Report and Recommendation to Parrish, which
he received on October 19, 2018 (Dkt. No. 80).
4
  A failure to file specific objections also “waives appellate review of
both factual and legal questions.” Moore v. United States, 950 F.2d 656,
659 (10th Cir. 1991).

                                   4
PARRISH V. USA                                                      1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

objected, finding no clear error, the Court ADOPTS those portions

of the R&R.

     The Court reviews de novo, however, any portions of the R&R to

which   a   specific   objection   is   made.   28   U.S.C.   §   636(b)(1).

Moreover, the pleadings and objections of a pro se plaintiff are

entitled to liberal construction. See DiPilato v. 7-Eleven, Inc.,

662 F. Supp. 2d 333, 340 (S.D.N.Y. 2009) (noting that pro se

objections should be “accorded leniency” and “construed to raise

the strongest arguments that they suggest” (internal quotation

omitted)).

     Here, Parrish objects to the R&R’s recommendation that Court

dismiss the ‘710 Claims as time-barred based on his failure to

commence this action within six (6) months of the BOP’s final

denial of those claims. Accordingly, the Court will take up each of

Parrish’s specific objections to that recommendation in turn below.

A.   Statute of Limitations

     As an initial matter, Parrish objects to the magistrate

judge’s conclusion that, pursuant to 28 U.S.C. § 2401(b), he was

required to initiate his FTCA action on the ‘710 Claims on or

before April 6, 2017 (Dkt. No. 81 at 2-3).

     The FTCA waives the United States’ sovereign immunity and

allows suits against the federal sovereign for personal injuries


                                    5
PARRISH V. USA                                                    1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

caused by government employees acting within the scope of their

employment. See 28 U.S.C. § 1346(b), § 2671 et seq. Prior to

commencing an FTCA action against the United States in federal

court, however, a plaintiff must “first present[ ] the claim to the

appropriate Federal agency” and receive a final denial “by the

agency in writing and sent by certified or registered mail.” 28

U.S.C. § 2675(a).5 Critically, a plaintiff has six (6) months to

initiate   an    action   in   federal   court   after   the   appropriate

government agency mails him notice of its final denial of his

claim. 28 U.S.C. § 2401(b) (stating that a tort claim against the

United States is “forever barred” unless action is begun within six

months after the date of mailing of notice of the agency’s final

claim denial).

     Here, Parrish presented Administrative Claim ‘710 to the

appropriate government agency, the BOP, on September 23, 2016,

thereby invoking his administrative remedies (Dkt. No. 65-1 at

11).6 The BOP timely denied Parrish’s claim on October 7, 2016, and



5
 A claim is considered to be “presented” when the federal agency receives
written notification of the alleged tortious incident and the alleged
injuries, together with a claim for money damages in a sum certain. 28
C.F.R. § 14.2(a).
6
  Specifically, Parrish alleged claims for 1) wrongful confinement; 2)
denial of access to courts; 3) racial harassment by BOP staff; 4) loss
of eye sight; 5) loss of liberty/wrongful confinement; and 6) the illegal
use of restraints. Id.

                                     6
PARRISH V. USA                                                        1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

advised him that he had six (6) months from that date within which

to file suit in federal court. Id. at 18 (stating in relevant part,

“Your     claim   is   denied.     If   you   are   not   satisfied   with   our

determination in this matter, you may file suit in the appropriate

U.S. District Court not later than six months after the date of

this letter.”). Accordingly, the magistrate judge concluded that

Parrish had until April 6, 2017, to bring his FTCA claim against

the United States. Parrish, however, did not file suit until May 3,

2017, almost one (1) month after that deadline (Dkt. No. 1).

        First, Parrish seems to argue that, because the “Heck7 Rule

governs the start of the statue [sic] of limitations” in this case,

his “wrongful confinement/false imprisonment” claims did not accrue

until January 25, 2017, “when [he] got the rehearing charges thrown

out and expunged from [his] record” (Dkt. No. 81 at 2). Thus,

according to Parrish, the statute of limitations on his claims did

not begin to run until that date, less than four months before he

filed suit in this Court. Id.           A careful review of Administrative

Claim ‘710, however, confirms that Parrish’s allegations as to

these claims stem from his administrative detention in various SMUs

from December 2009 to November 2012, in connection with the

investigation of a 2009 killing at USP Hazelton (Dkt. No. 65-1 at

7
     Heck v. Humphries, 512 U.S.
    477 (1994).

                                         7
PARRISH V. USA                                                  1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

11; 13-14). Accordingly, these claims accrued on June 3, 2016, the

date   on   which   Parrish’s   administrative   appeal   regarding   that

detention was granted, his record was expunged, and his good time

credit was restored. Id. As noted, Parrish thereafter presented the

claims to the BOP on September 23, 2016.

       Alternatively, Parrish argues that, even if he was required to

file this action within six months from the BOP’s final denial of

Administrative Claim ‘710 on October 6, 2016, his complaint was

nonetheless timely because “six months from Oct 7, 2016 is April 7,

2017,” not April 6, 2017, as determined by the magistrate judge,

and his complaint was “dated” April 7, 2017 (Dkt. No. 81 at 3).

Whether Parrish was required to initiate this action by Thursday,

April 6 or Wednesday, 7, 2017, is ultimately immaterial, however,

given that his complaint was not received by this Court until

several weeks past either date, on May 3, 2017 (Dkt. No. 1).

Accordingly, Parrish failed to timely initiate this action under

§ 2401(b).

B.     Prison Mailbox Rule

       Next, Parrish objects to the magistrate judge’s determination

that the “mailbox rule” does not apply to FTCA claims. Parrish

argues that, under the mailbox rule, his complaint should be deemed




                                     8
PARRISH V. USA                                            1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

timely because it was dated, and purportedly mailed on, April 7,

2017 (Dkt. No. 81 at 2).

     Although the United States Court of Appeals for the Fourth

Circuit has not ruled on the mailbox rule’s application to FTCA

claims, the majority of courts addressing the issue, including

other courts within this District, have concluded that the mailbox

rule does not apply to FTCA claims. See, e.g., Blue v. United

States, No. 5:12CV121, 2013 WL 1867093, at *3 (N.D. W. Va. May 3,

2013), aff'd, 549 F. App’x 230 (4th Cir. 2014) (Stamp, J.); Boomer

v. DeBoo, No. 2:11CV207, 2012 WL 112328 (N.D. W. Va. Jan. 12, 2012)

(Bailey, J.) (“‘virtually every circuit to have ruled on the issue

has held that the mailbox rule does not apply to [FTCA] claims,

regardless of whether it might apply to other federal common law

claims.’”)(quoting Vacek v. United States Postal Serv., 447 F.3d

1248, 1252 (9th Cir. 2006)). “This determination is largely based

in the Supreme Court’s continued emphasis on the fact that, when

Congress waives sovereign immunity, that waiver must be strictly

construed and only defined as the waiver is defined explicitly in

the act itself.” Blue, No. 5:12CV121, 2013 WL 1867093, at *3

(citing Vacek, 447 F.3d at 1252).

     In his objections, Parrish argues that, based on Houston v.

Lack, 487 U.S. 266 (1988), in prisoner cases, a filing is deemed



                                9
PARRISH V. USA                                            1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

“filed” at the moment that the prisoner places the document in the

prison mail system. However, Parrish “overlooks the fact that in

Houston, the Supreme Court considered the appeal of a federal

habeas claim, not the application of the mailbox rule to FTCA.”

Blue, No. 5:12CV121, 2013 WL 1867093, at *3. Moreover, the FTCA is

“a comprehensive statutory scheme that must be considered apart

from all other tort actions, and its waiver of immunity must be

strictly construed.” Id. Accordingly, this Court agrees that the

Supreme Court’s rulings in Houston are not applicable to this case,

and the mailbox rule does not apply to Parrish’s FTCA claims.

     Further, the Court observes that Parrish’s contention that he

gave his complaint to prison officials for mailing no later than

April 7, 2017, is belied by the fact that the envelope containing

the complaint was not postmarked until May 1, 2017 (Dkt. No. 1-2).

In an affidavit attached to the defendant’s motion, USP Big Sandy

Case Management Coordinator Gloria Hartzog (“Hartzog”) stated that

all outgoing mail is collected from inmates at approximately 6:00

A.M. each weekday (i.e., every Monday through Friday) and delivered

to the mail room at USP Big Sandy. It is thereafter transported, at

approximately 8:00 A.M. each weekday, to a United States Postal

Service (“USPS”) facility located in Inez, Kentucky (Dkt. No. 65-

2). Outgoing mail is then transported, on the same day, from the



                                10
PARRISH V. USA                                                 1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

USPS facility in Inez to a USPS “hub” located in Charleston, West

Virginia, where the mail is sorted, metered, and dispatched for

delivery. Id.    As stated above, Parrish’s complaint was postmarked

at the USPS hub in Charleston on Monday, May 1, 2017 (Dkt. No. 1-

2). Accordingly, it appears that Parrish forwarded his complaint to

the staff at USP Big Sandy for mailing on that same date or, at the

earliest, over the weekend of April 29 and 30, 2017, or on Friday,

April 28, 2017, after outgoing mail had been collected for the day.

C.   Equitable Tolling

     Finally,     Parrish   objects    to   the   magistrate   judge’s

determination that he is not entitled to equitable tolling of the

statute of limitations (Dkt. No. 81 at 3-4).

     In 2015, the Supreme Court held that the FTCA’s filing

deadline is not jurisdictional and allows for equitable tolling.

United States v. Kwai Fun Wong, 135 S.Ct. 1625 (2015) (concluding

that “treating the Government like a private person means (among

other things) permitting equitable tolling”). Because the FTCA’s

timeliness requirements are subject to equitable tolling, it is

incumbent on “the [d]istrict [c]ourt to decide whether, on the

facts of [a given] case, [that particular claimant] is entitled to

equitable tolling.” Id. at 1638.




                                  11
PARRISH V. USA                                                      1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

      “A statute can be equitably tolled only if a plaintiff shows

that (1) she pursued her claim with reasonable diligence and (2)

extraordinary circumstances prevented her from filing on time.”

Lucas v. United States, 664 F. App’x 333, 335 (4th Cir. 2016),

cert. denied, 137 S. Ct. 2274 (2017) (citing Holland v. Florida,

560   U.S.   631,   649    (2010)).   Thus,   equitable   tolling    is   an

extraordinary remedy “reserved for ‘those rare instances where—due

to circumstances external to the party’s own conduct—it would be

unconscionable to enforce the limitation period against the party

and gross injustice would result.’” Raplee v. United States, 842

F.3d 328, 333 (4th Cir. 2016), cert. denied, 137 S. Ct. 2274 (2017)

(quoting Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)).

      Conversely, statutes of limitations are not tolled equitably

in cases where the plaintiff has failed, due to his own “blameless

ignorance,” to file his claim in a timely manner. Clutter-Johnson

v. United States, 242 F. Supp. 3d 477, 485 (S.D. W. Va.), aff’d,

714 F. App’x 205 (4th Cir. 2017) (citing Gould v. United States

Dept. of Health and Human Svcs., 905 F.2d 738, 745–46 (4th Cir.

1990) (“The burden is on plaintiffs to show that due diligence was

exercised and that critical information, reasonable investigation

notwithstanding,     was    undiscoverable.”)).    Further,   “[b]ecause

§ 2401(b) provides a limited waiver of the United States’ sovereign



                                      12
PARRISH V. USA                                                  1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

immunity,” equitable tolling applies only “sparingly.” Jackson v.

United States, 751 F.3d 712, 719 (6th Cir. 2014). “The party

seeking equitable tolling bears the burden of proving entitlement

to it.” Id.

     Regardless of whether Parrish pursued his claims diligently,

he has failed to show any “extraordinary circumstances” preventing

him from filing on time. In arguing for equitable tolling, Parrish

cites “the complex and tricky nature of the circumstances” and “the

research   required”   to   file   his   claims   (Dkt.   No.    81   at

4)(“Throughout this whole ordeal I’ve been studying and learning on

my own. I piece [sic] this puzzle together from scratch . . . .”).

This is not extraordinary. Parrish’s misunderstanding of the law or

misapprehension of a filing deadline is not a basis for equitable

tolling. Giles v. Beckstrom, 826 F.3d 321, 325-26 (6th Cir. 2016)

(collecting cases). Similarly, general ignorance of the law, or pro

se status, is likewise insufficient to warrant equitable tolling.

     Of course, wrongful conduct by an opposing party can trigger

equitable tolling. Harris, 209 F.3d at 330. For instance, equitable

tolling is appropriate “in situations where the claimant has

actively pursued his judicial remedies by filing a defective

pleading during the statutory period, or where the complainant has

been induced or tricked by his adversary’s misconduct into allowing



                                   13
PARRISH V. USA                                                  1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

the filing deadline to pass.” Irwin v. Dep’t of Veterans Affairs,

498 U.S. 89, 96 (1990). However, “the[se] principles of equitable

tolling . . . do not extend to what is at best a garden variety

claim of excusable neglect.” Id.

        Here, the record contains no evidence establishing that the

defendant prevented Parrish from filing his FTCA complaint on time.

Despite Parrish’s contention that, “at every possible turn[,] the

defendants [sic] attempted to mislead the plaintiff into believing

his claims had no merit,” the record reflects that the October 7,

2016 final claim denial letter specifically advised Parrish of the

six-month deadline within which he was required to file suit in

order to preserve his claims (Dkt. No. 65-1 at 18). Likewise,

Parrish does not suggest he lacked notice of the filing requirement

as stated in the October 2016 claim denial letter. In fact, as

noted     above,   Parrish   dated   his   complaint   April   7,   2017,

demonstrating his awareness of the filing deadline established by

the BOP’s final denial of Administrative Claim ‘710.

        Because Parrish cannot show any extraordinary circumstances

preventing him from filing his complaint on time, the Court

concludes that Parrish is not entitled to equitable tolling with

regard to the ‘710 Claims.




                                     14
PARRISH V. USA                                               1:17CV70

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
 [DKT. NO. 77], OVERRULING PLAINTIFF’S OBJECTIONS [DKT. NO. 81],
AND GRANTING IN PART DEFENDANT’S MOTION TO DISMISS [DKT. NO. 65]

                                 IV.

     In conclusion, for the reasons discussed, the Court:

     •    OVERRULES Parrish’s objections (Dkt. No. 81);

     •    ADOPTS the R&R (Dkt. No. 77);

     •    GRANTS in PART the defendant’s motion to dismiss (Dkt.

          No. 65) and DISMISSES as time-barred Parrish’s claims as

          stated in Administrative Tort Claim TRT-MXR-2016-06710;

          and

     •    DENIES in PART the defendant’s motion to dismiss (Dkt.

          No. 65) and DIRECTS the defendant to address Parrish’s

          claims as stated in Administrative Tort Claim TRT-MXR-

          06283 on the merits.

Further, the Court RECOMMITS this case to the magistrate judge for

further proceedings consistent with this Memorandum Opinion and

Order.

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit this Order to counsel

of record and to the pro se plaintiff, certified mail, return

receipt requested.

     Dated: January 16, 2019

                                       /s/ Irene M. Keeley
                                       IRENE M. KEELEY
                                       UNITED STATES DISTRICT JUDGE

                                 15
